     Elizabeth Yang (SBN: 249713)
 1   Christopher D. Lee(SBN:310042)
     Law & Mediation Offices of Elizabeth Yang
 2   199 W. Garvey Ave., Suite 201
     Monterey Park, CA 91754
 3   Telephone: (877) 4926452
     Email: Elizabeth@yanglawoffices.com;
 4
     Attorneys for Defendant/Counterclaimant
 5   DNA MOTOR, INC.
 6

 7
                         UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9

10

11
     KUEN HWA TRAFFIC INDUSTRIAL                 Case No.: CV 18-05664-RGK (SKx)
     CO., A Corporation Organized Under
12   Taiwanese Law                               Hon. R. Gary Klausner, Judge Presiding
                                                 STIPULATED PROTECTIVE
13            PLAINTIFF,                         ORDER
14
                 V.
15

16   DNA MOTOR, INC., A CALIFORNIA
     CORPORATION
17

18            DEFENDANT.

19
     DNA MOTOR, INC., A California
20   Corporation

21            COUNTERCLAIMANT,
22                V.
23   KUEN HWA TRAFFIC INDUSTRIAL
     CO., A Corporation Organized Under
24   Taiwanese Law
25
              COUNTER-DEFENDANT.
26

27

28


                                                         STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:18-CV-05664-RGK-SK
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15         B.     GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and from
19   use for any purpose other than prosecution of this action is warranted. Such
20   confidential and proprietary materials and information consist of, among other things,
21   confidential business or financial information, information regarding confidential
22   business practices, or other confidential research, development, or commercial
23   information (including information implicating privacy rights of third parties),
24   information otherwise generally unavailable to the public, or which may be privileged
25   or otherwise protected from disclosure under state or federal statutes, court rules, case
26   decisions, or common law. Accordingly, to expedite the flow of information, to
27   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
28   to adequately protect information the parties are entitled to keep confidential, to
                                                 1
                                                              STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-05664-RGK-SK
 1   ensure that the parties are permitted reasonable necessary uses of such material in
 2   preparation for and in the conduct of trial, to address their handling at the end of the
 3   litigation, and serve the ends of justice, a protective order for such information is
 4   justified in this matter. It is the intent of the parties that information will not be
 5   designated as confidential for tactical reasons and that nothing be so designated
 6   without a good faith belief that it has been maintained in a confidential, non-public
 7   manner, and there is good cause why it should not be part of the public record of this
 8   case.
 9   2.      DEFINITIONS
10           2.1 Action: This pending federal lawsuit.
11           2.2 Challenging Party: a Party or Non-Party that challenges the designation of
12   information or items under this Order.
13           2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
14   it is generated, stored or maintained) or tangible things that qualify for protection
15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
16   Cause Statement.
17           2.4 Counsel: Outside Counsel of Record, any attorneys assisting Outside
18   Counsel of Record, and House Counsel (as well as their support staffs).
19           2.5 Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
22           2.6 Disclosure or Discovery Material: all items or information, regardless of
23   the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26           2.7 Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28   an expert witness or as a consultant in this Action.
                                                   2
                                                                STIPULATED PROTECTIVE ORDER
                                                                  CASE NO. 2:18-CV-05664-RGK-SK
 1         2.8 House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9 Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 7   this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, and any other attorneys assisting the foregoing
10   attorneys (and their support staffs), but not including House Counsel.
11         2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         2.13 Professional Vendors: persons or entities that provide litigation support
17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20         2.14 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25   3.    SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                 3
                                                               STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:18-CV-05664-RGK-SK
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5   4.    DURATION
 6         Once a case proceeds to trial, all of the information that was designated as
 7   confidential or maintained pursuant to this protective order becomes public and will
 8   be presumptively available to all members of the public, including the press, unless
 9   compelling reasons supported by specific factual findings to proceed otherwise are
10   made to the trial judge in advance of the trial. See Kamakana v. City and County of
11   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
12   showing for sealing documents produced in discovery from “compelling reasons”
13   standard when merits-related documents are part of court record). Accordingly, the
14   terms of this protective order do not extend beyond the commencement of the trial.
15         Even after final disposition of this litigation, the confidentiality obligations
16   imposed by this Order shall remain in effect until a Designating Party agrees
17   otherwise in writing or a court order otherwise directs. Final disposition shall be
18   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
19   or without prejudice; and (2) final judgment herein after the completion and
20   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
21   including the time limits for filing any motions or applications for extension of time
22   pursuant to applicable law.
23   5.    DESIGNATING PROTECTED MATERIAL
24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under this
26   Order must take care to limit any such designation to specific material that qualifies
27   under the appropriate standards. The Designating Party must designate for protection
28   only those parts of material, documents, items, or oral or written communications that
                                                 4
                                                              STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-05664-RGK-SK
 1   qualify so that other portions of the material, documents, items, or communications
 2   for which protection is not warranted are not swept unjustifiably within the ambit of
 3   this Order.
 4         Mass, indiscriminate, or routinized designations are prohibited. Designations
 5   that are shown to be clearly unjustified or that have been made for an improper
 6   purpose (e.g., to unnecessarily encumber the case development process or to impose
 7   unnecessary expenses and burdens on other parties) may expose the Designating
 8   Party to sanctions.
 9         If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12         5.2     Manner and Timing of Designations. Except as otherwise provided in
13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15   under this Order must be clearly so designated before the material is disclosed or
16   produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents,
19               but excluding transcripts of depositions or other pretrial or trial
20               proceedings), that the Producing Party affix at a minimum, the legend
21               “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
22               ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that
23               contains protected material. If only a portion or portions of the material on
24               a page qualifies for protection, the Producing Party also must clearly
25               identify the protected portion(s) (e.g., by making appropriate markings in
26               the margins).
27         A Party or Non-Party that makes original documents available for inspection
28   need not designate them for protection until after the inspecting Party has indicated
                                                   5
                                                                STIPULATED PROTECTIVE ORDER
                                                                  CASE NO. 2:18-CV-05664-RGK-SK
 1   which documents it would like copied and produced. During the inspection and
 2   before the designation, all of the material made available for inspection shall be
 3   deemed “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 4   After the inspecting Party has identified the documents it wants copied and produced,
 5   the Producing Party must determine which documents, or portions thereof, qualify for
 6   protection under this Order. Then, before producing the specified documents, the
 7   Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
 8   Protected Material. If only a portion or portions of the material on a page qualifies for
 9   protection, the Producing Party also must clearly identify the protected portion(s)
10   (e.g., by making appropriate markings in the margins).
11         (b) for testimony given in depositions that the Designating Party identify the
12   Disclosure or Discovery Material on the record, before the close of the deposition all
13   protected testimony.
14         (c) for information produced in some form other than documentary and for any
15   other tangible items, that the Producing Party affix in a prominent place on the
16   exterior of the container or containers in which the information is stored the legend
17   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only
18   a portion or portions of the information warrants protection, the Producing Party, to
19   the extent practicable, shall identify the protected portion(s).
20         5.3    Inadvertent Failures to Designate. If corrected before the discovery
21   cutoff, an inadvertent failure to designate qualified information or items does not,
22   standing alone, waive the Designating Party’s right to secure protection under this
23   Order for such material. Upon correction of a designation, the Receiving Party must
24   make reasonable efforts to assure that the material is treated in accordance with the
25   provisions of this Order.
26   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
27         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
28   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                  6
                                                               STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:18-CV-05664-RGK-SK
 1         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 2   process under Local Rule 37.1 et seq.
 3         6.3 The burden of persuasion in any such challenge proceeding shall be on the
 4   Designating Party. Frivolous challenges, and those made for an improper purpose
 5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 6   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 7   or withdrawn the confidentiality designation, all parties shall continue to afford the
 8   material in question the level of protection to which it is entitled under the Producing
 9   Party’s designation until the Court rules on the challenge.
10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this
13   Action only for prosecuting, defending, or attempting to settle this Action. Such
14   Protected Material may be disclosed only to the categories of persons and under the
15   conditions described in this Order. When the Action has been terminated, a Receiving
16   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2 Disclosure of “CONFIDENTIAL” Information. Unless otherwise ordered
21   by the court or permitted in writing by the Designating Party, a Receiving Party may
22   disclose any information or item designated “CONFIDENTIAL” or
23   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
24         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
25   employees of said Outside Counsel of Record to whom it is reasonably necessary to
26   disclose the information for this Action;
27         (b) the officers, directors, and employees (including House Counsel) of the
28   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                 7
                                                             STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:18-CV-05664-RGK-SK
 1         (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (d) the court and its personnel;
 5         (e) court reporters and their staff;
 6         (f) professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
14   not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16   agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material may be
18   separately bound by the court reporter and may not be disclosed to anyone except as
19   permitted under this Stipulated Protective Order; and
20         (i) any mediator or settlement officer, and their supporting personnel, mutually
21   agreed upon by any of the parties engaged in settlement discussions.
22   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
23   OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”, that
27   Party must:
28         (a) promptly notify in writing the Designating Party. Such notification shall
                                                  8
                                                             STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:18-CV-05664-RGK-SK
 1   include a copy of the subpoena or court order;
 2         (b) promptly notify in writing the party who caused the subpoena or order to
 3   issue in the other litigation that some or all of the material covered by the subpoena or
 4   order is subject to this Protective Order. Such notification shall include a copy of this
 5   Stipulated Protective Order; and
 6         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 7   the Designating Party whose Protected Material may be affected.
 8         If the Designating Party timely seeks a protective order, the Party served with
 9   the subpoena or court order shall not produce any information designated in this
10   action as “CONFIDENTIAL” before a determination by the court from which the
11   subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action to
15   disobey a lawful directive from another court.
16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17   PRODUCED IN THIS LITIGATION
18         (a) The terms of this Order are applicable to information produced by a Non-
19   Party in this Action and designated as “CONFIDENTIAL.” Such information
20   produced by Non-Parties in connection with this litigation is protected by the
21   remedies and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23         (b) In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall:
27                (1) promptly notify in writing the Requesting Party and the Non-Party
28   that some or all of the information requested is subject to a confidentiality agreement
                                                 9
                                                              STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-05664-RGK-SK
 1   with a Non-Party;
 2                (2) promptly provide the Non-Party with a copy of the Stipulated
 3   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 4   specific description of the information requested; and
 5                (3) make the information requested available for inspection by the Non-
 6   Party, if requested.
 7   (c) If the Non-Party fails to seek a protective order from this court within 14 days of
 8   receiving the notice and accompanying information, the Receiving Party may produce
 9   the Non-Party’s confidential information responsive to the discovery request. If the
10   Non-Party timely seeks a protective order, the Receiving Party shall not produce any
11   information in its possession or control that is subject to the confidentiality agreement
12   with the Non-Party before a determination by the court. Absent a court order to the
13   contrary, the Non-Party shall bear the burden and expense of seeking protection in
14   this court of its Protected Material.
15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21   persons to whom unauthorized disclosures were made of all the terms of this Order,
22   and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.
24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25   PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other protection,
28   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                10
                                                              STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-05664-RGK-SK
 1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 2   may be established in an e-discovery order that provides for production without prior
 3   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 4   parties reach an agreement on the effect of disclosure of a communication or
 5   information covered by the attorney-client privilege or work product protection, the
 6   parties may incorporate their agreement in the stipulated protective order submitted to
 7   the court.
 8   12.   MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10   person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12   Protective Order no Party waives any right it otherwise would have to object to
13   disclosing or producing any information or item on any ground not addressed in this
14   Stipulated Protective Order. Similarly, no Party waives any right to object on any
15   ground to use in evidence of any of the material covered by this Protective Order.
16         12.3 Filing Protected Material. A Party that seeks to file under seal any
17   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
18   only be filed under seal pursuant to a court order authorizing the sealing of the
19   specific Protected Material at issue. If a Party's request to file Protected Material
20   under seal is denied by the court, then the Receiving Party may file the information in
21   the public record unless otherwise instructed by the court.
22   13.   FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60
24   days of a written request by the Designating Party, each Receiving Party must return
25   all Protected Material to the Producing Party or destroy such material. As used in this
26   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27   summaries, and any other format reproducing or capturing any of the Protected
28   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                 11
                                                              STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-05664-RGK-SK
 1   Party must submit a written certification to the Producing Party (and, if not the same
 2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 3   (by category, where appropriate) all the Protected Material that was returned or
 4   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 5   abstracts, compilations, summaries or any other format reproducing or capturing any
 6   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 7   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 9   reports, attorney work product, and consultant and expert work product, even if such
10   materials contain Protected Material. Any such archival copies that contain or
11   constitute Protected Material remain subject to this Protective Order as set forth in
12   Section 4 (DURATION).
13

14

15

16

17

18

19

20

21

22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\
                                                12
                                                             STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:18-CV-05664-RGK-SK
 1         14. Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   DATED: January 9, 2019            Inhouse Co. Law Firm
 8

 9
                                           By: /s/ Alexander Chen
                                               Alexander Chen
10

11
                                           Attorneys for Plaintiff/Cross-Defendant
                                           KUEN HWA TRAFFIC INDUSTRIAL CO.
12

13
     DATED: January 9, 2019           Law & Mediation Offices of Elizabeth Yang
14

15
                                          By: __/s/ Elizabeth Yang_____
16                                              Elizabeth Yang
17                                             Attorney for Defendant/Counterclaimant
                                               DNA MOTOR, INC.
18

19

20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

21

22   DATED: January 15, 2019

23

24   ____________________________________

25   Honorable Steve Kim

26   United States Magistrate Judge

27

28

                                               13
                                                          STIPULATED PROTECTIVE ORDER
                                                            CASE NO. 2:18-CV-05664-RGK-SK
 1
                                           EXHIBIT A
 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was
 7   issued by the United States District Court for the Central District of California on
 8   _________________ [date] in the case of Kuen Hwa Traffic Industrial Co. v. DNA
 9   Motor, Inc., Case No. 2:18-cv-05644-RGK-SK. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15
     I further agree to submit to the jurisdiction of the United States District Court for the
16
     Central District of California for the purpose of enforcing the terms of this Stipulated
17
     Protective Order, even if such enforcement proceedings occur after termination of this
18
     action. I hereby appoint __________________________ [print or type full name] of
19
     __________________________________ [print or type full address and telephone
20
     number] as my California agent for service of process in connection with this action
21
     or any proceedings related to enforcement of this Stipulated Protective Order.
22

23   Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27
     Signature: __________________________________
28

                                                 14
                                                              STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:18-CV-05664-RGK-SK
